EXHIBIT 10.42







May 6, 2008










Mrs. Dona D. Young

Chairman, President and Chief Executive Officer

The Phoenix Companies, Inc.

One American Row

Hartford, CT 06102-5056




Dear Mrs. Young:




This letter (“Letter Agreement”) serves to memorialize our understanding with
respect to the modification of the distribution dates in respect of the
restricted stock units (“RSUs”) referenced in the below table (the “Outstanding
Award Table”).  Because Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), has substantially limited the parties’ ability to
modify the distribution provisions in the future, were that determined to be
appropriate, the parties have agreed to provide you the opportunity to modify
the distribution dates in respect of your RSUs by written election delivered on
or before December 31, 2008.




For the avoidance of doubt, the changes set forth herein with respect to the
distribution dates of the RSUs do not in any way amend, modify or waive your
obligation to comply with the company’s stock ownership guidelines, as currently
in effect and as the same may be amended from time to time.




The currently effective payment terms for each of the RSU awards are specified
below.  




Award
Type

Award
Date

Number of RSUs

Vested

Status

Payment
Date

Employment Agreement

December 31, 2002

394,736.842

Vested

Termination

Employment Agreement

May 18, 2005

  90,901.000

Will vest
May 18, 2008

Termination




As set forth below, we have agreed to a modification of the payment terms for
the above-referenced RSUs as permitted by the transitional relief provided with
respect to Section 409A under Notice 2007-86.  However, if a Separation from
Service, as defined in Section 409A, or any other event that would entitle you
to receive payment in respect of your referenced RSUs in 2008, occurs in 2008,
then distribution shall be made to you in respect of such RSUs pursuant to the
terms in effect prior to the date of this Letter Agreement and without regard to
any election that you may make pursuant to this Letter Agreement.





--------------------------------------------------------------------------------




2










Employment Agreement RSUs







As described in the Outstanding Award Table, you were awarded 394,736.842 RSUs
(the “2003 Employment RSUs”) pursuant to Exhibit A of your Executive Employment
Agreement, dated January 1, 2003, and 90,901.000 RSUs (the “2005 Employment
RSUs”) pursuant to Annex A of your Amended and Restated Employment Agreement,
dated May 18, 2005 (the “2005 Employment Agreement”).  Pursuant to Section
4(c)(i) of the 2005 Employment Agreement, and Section 1.4 of Annex A of the 2005
Employment Agreement, respectively, the 2003 Employment RSUs and the 2005
Employment RSUs are scheduled to be paid six months and one day following your
termination of employment.  We have agreed that, notwithstanding these
previously specified distribution provisions, you have the opportunity to elect,
in writing, on or before December 31, 2008, to have the 2003 Employment RSUs
convert into and settle in common shares of company stock on a fixed date or
dates on or after January 1, 2009 and that, if you elect such a fixed
distribution date or dates with respect to such 2003 Employment RSUs, the
dividend equivalents associated with the RSUs being settled on any such date,
and any interest accrued thereon, will be paid in cash on such date.  We have
also agreed that, notwithstanding these previously specified distribution
provisions, but subject to such 2005 Employment RSUs becoming vested in
accordance with their otherwise applicable terms, you have the opportunity to
elect, in writing, on or before December 31, 2008, to have the 2005 Employment
RSUs convert into and settle in common shares of company stock on a fixed date
or dates on or after January 1, 2009 and that, if you elect such a fixed
distribution date or dates with respect to such 2005 Employment RSUs, the
dividend equivalents associated with the RSUs being settled on any such date,
and any interest accrued thereon, will be paid in cash on such date.  This
Letter Agreement constitutes an amendment to Section 4(c)(i) and Section 1.4 of
Annex A of the 2005 Employment Agreement.




We have also agreed that, if you elect a settlement at a fixed date or dates in
respect of any of your 2003 Employment RSUs or 2005 Employment RSUs, you will be
permitted to have the least number of whole shares of common stock otherwise
distributable to you having a value, on the date of such settlement, equal to
the minimum amount required to be withheld at law in respect of such
distribution of shares withheld by the Company to satisfy such minimum required
withholding obligation.




If you agree that the above terms properly reflect our agreement and
understanding with respect to the opportunity for you to modify the time at
which the RSUs listed in the Outstanding Award Table shall be distributed to
you, please countersign both copies of this Letter Agreement and return one copy
to me.

















--------------------------------------------------------------------------------

3













THE PHOENIX COMPANIES, INC.







/s/ Bonnie J. Malley                              




Date:

5/6/08                                      










DONA D. YOUNG




/s/ Dona D. Young                                




Date:

5-6-08                                      



